—Appeal by the defendant from a. judgment of the Supreme Court, Queens County (Roman, J.), rendered January 30, 1997, convicting him of sodomy in the second degree, incest, attempted rape in the second degree, sexual abuse in the second degree, and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or do not warrant reversal.
Bracken, J. P., O’Brien, Copertino and Pizzuto, JJ., concur.